EXHIBIT 10.2
 
RESTRICTED STOCK AWARD AGREEMENT
May 11, 2015 Performance-Based Award
 
THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) is made effective and
entered into as of May 11, 2015, by and between PIER 1 IMPORTS, INC., a Delaware
corporation (the “Company”), and ______________________ (the “Grantee”).
 
WHEREAS, pursuant to the provisions of the Pier 1 Imports, Inc. 2006 Stock
Incentive Plan, as restated and amended (the “Plan”), the Committee that
administers the Plan has the authority to grant Awards under the Plan to
employees of the Company and its Affiliates; and
 
WHEREAS, the Committee has determined that the Grantee be granted a Restricted
Stock Award under the Plan for the number of shares and upon the terms set forth
below;
 
NOW, THEREFORE, the Company and the Grantee hereby agree as follows:
 
1.           Grant of Award.  The Grantee is hereby granted a Restricted Stock
Award under the Plan (this “Award”), subject to the terms and conditions
hereinafter set forth, with respect to a maximum
________________________________________________(__________) restricted shares
of Common Stock.  Restricted shares of Common Stock covered by this Award (the
“Performance-Based Shares”) shall be represented by a stock certificate
registered in the Grantee’s name, or by uncertificated shares designated for the
Grantee in book-entry form on the records of the Company’s transfer agent
subject to the restrictions set forth in this Agreement.  Any stock certificate
issued shall bear the following or a similar legend:
 
“The transferability of this certificate and the shares of Common Stock
represented hereby are subject to the terms, conditions and restrictions
(including forfeiture) contained in the Pier 1 Imports, Inc. 2006 Stock
Incentive Plan, as restated and amended, and the Restricted Stock Award
Agreement entered into between the registered owner and Pier 1 Imports, Inc.  A
copy of such plan and agreement is on file in the offices of Pier 1 Imports,
Inc., 100 Pier 1 Place, Fort Worth, Texas 76102.”
 
Any Common Stock certificates or book-entry uncertificated shares evidencing
such shares shall be held in custody by the Company or, if specified by the
Committee, with a third party custodian or trustee, until the restrictions
thereon shall have lapsed, and, as a condition of this Award, the Grantee shall
deliver a stock power, duly endorsed in blank, relating to any certificated
restricted shares of Common Stock covered by this Award.
 
2.           Transfer Restrictions.  Except as expressly provided herein, this
Award and the Performance-Based Shares are non-transferable otherwise than by
will or by the laws of descent and distribution, and may not otherwise be
assigned, pledged or hypothecated or otherwise disposed of and shall not be
subject to execution, attachment or similar process.  Upon any attempt to effect
any such disposition, or upon the levy of any such process, this Award shall
immediately become null and void and the Performance-Based Shares shall be
forfeited.
 
 
1

--------------------------------------------------------------------------------

 
 
3.           Restrictions.
 
(a) Certain Definitions.  For purposes of this Award, the term:
 
“EBITDA” means the Company’s adjusted consolidated operating cash earnings
before interest, taxes, depreciation and amortization from all domestic and
international operations, but not including discontinued operations, unusual or
non-recurring charges nor recurring non-cash items.
 
“Measurement Period” means the Company’s three (3) fiscal years commencing on
and including March 1, 2015 and ending on and including March 3, 2018.


(b) Vesting.  The target Performance-Based Shares under this Award is
______________ (_____________) Performance-Based Shares (the “Target
Performance-Based Shares”). Provided that (y) the Company’s EBITDA for the
Measurement Period meets or exceeds the threshold amount as shown on the table
set forth on the execution page hereof (the “Execution Page”), and (z) the
Grantee is employed by the Company or an Affiliate on the date of filing of the
Company’s Annual Report on Form 10-K with the Securities and Exchange Commission
(“SEC”) for the Company’s fiscal year ending March 3, 2018, and subject to the
other terms and conditions of this Agreement, the restrictions on the
Performance-Based Shares covered by this Award shall lapse and such shares shall
vest over a range between 50% - 200% of the Target Performance-Based Shares as
shown on the table set forth on the Execution Page.  Any fractional shares
created by such vesting will be rounded down to the nearest whole share.


The determination by the Company with respect to the achieving of condition (y)
above shall be effective upon the filing of the Company’s Annual Report on Form
10-K with the SEC for Fiscal Year 2018.


(c) Termination of Employment.  Upon termination of employment of the Grantee
with the Company or any Affiliate of the Company (or the successor of any such
company) for any reason, the Grantee shall forfeit all rights in the
Performance-Based Shares to the extent not vested, and the ownership of such
shares shall immediately vest in the Company.  For purposes of this Award, no
termination of Grantee’s employment shall occur as a result of the transfer of
Grantee between the Company and any Affiliate or as a result of the transfer of
the Grantee between two Affiliates.  The cessation of a relationship between the
Company and an Affiliate with which the Grantee is employed whereby such company
is no longer an Affiliate shall constitute a termination of employment of the
Grantee.


4.           Voting and Dividend Rights.  With respect to the Performance-Based
Shares for which the restrictions have not lapsed, the Grantee shall have the
right to vote such shares, but shall not receive any cash dividends paid with
respect to such shares.  Any dividend or distribution payable with respect to
the Performance-Based Shares that shall be paid in shares of Common Stock shall
be subject to the same restrictions provided for herein. Any other form of
dividend or distribution payable on shares of the Performance-Based Shares, and
any consideration receivable for or in conversion of or exchange for the
Performance-Based Shares, unless otherwise determined by the Committee, shall be
subject to the terms and conditions of this Restricted Stock Award Agreement or
with such modifications thereof as the Committee may provide in its absolute
discretion.


5.           Distribution Following End of Restrictions.  Upon expiration of the
restrictions provided in Section 3 hereof as to the Performance-Based Shares,
the Company in its sole discretion will either cause a certificate evidencing
such amount of Common Stock to be delivered to the Grantee (or in the case of
the Grantee’s death after such events cause such certificate to be delivered to
the Grantee’s legal representative, beneficiary or heir) or provide book-entry
uncertificated shares designated for the Grantee (or, in the case of the
Grantee’s death after such events, provide book-entry uncertificated shares
designated for Grantee's legal representative, beneficiary or heir) on the
records of the Company's transfer agent free of the legend or restriction
regarding transferability, as the case may be; provided, however, that the
Company shall not be obligated to issue any fractional shares of Common
Stock.  All Performance-Based Shares which do not vest as provided in Section 3
above, shall be forfeited by the Grantee along with all rights thereto, and the
ownership of such shares shall immediately vest in the Company.
 
 
2

--------------------------------------------------------------------------------

 
 
6.           Tax Withholding.  The obligation of the Company to deliver any
certificate or book-entry uncertificated shares to the Grantee pursuant to
Section 5 hereof shall be subject to the receipt by the Company from the Grantee
of any minimum withholding taxes required as a result of the grant of the Award
or lapsing of restrictions thereon.  The Grantee may satisfy all or part of such
withholding tax requirement by electing to require the Company to purchase that
number of unrestricted shares of Common Stock designated by the Grantee at a
price equal to the Fair Market Value on the date of lapse of the restrictions
or, if the Common Stock did not trade on such day, on the first preceding day on
which trading occurred.  The Company shall have the right, but not the
obligation, to sell or withhold such number of unrestricted shares of Common
Stock distributable to the Grantee as will provide assets for payment of any tax
so required to be paid by the Company for Grantee unless, prior to such sale or
withholding, Grantee shall have paid to the Company the amount of such tax.  Any
balance of the proceeds of such a sale remaining after the payment of such taxes
shall be paid over to Grantee.  In making any such sale, the Company shall be
deemed to be acting on behalf and for the account of Grantee.


7.           Securities Laws Requirements.  The Company shall not be required to
issue shares pursuant to this Award unless and until (a) such shares have been
duly listed upon each stock exchange on which the Company’s Common Stock is then
listed; and (b) the Company has complied with applicable federal and state
securities laws.  The Committee may require the Grantee to furnish to the
Company, prior to the issuance of any shares of Common Stock in connection with
this Award, an agreement, in such form as the Committee may from time to time
deem appropriate, in which the Grantee represents that the Performance-Based
Shares acquired by Grantee under this Award are being acquired for investment
and not with a view to the sale or distribution thereof.


8.           Incorporation of Plan Provisions.  This Agreement is made pursuant
to the Plan and is subject to all of the terms and provisions of the Plan as if
the same were fully set forth herein, and receipt of a copy of the Plan is
hereby acknowledged.  Capitalized terms not otherwise defined herein shall have
the same meanings set forth for such terms in the Plan.


9.           Miscellaneous.  This Agreement (a) shall be binding upon and inure
to the benefit of any successor of the Company, (b) shall be governed by the
laws of the State of Delaware, and any applicable laws of the United States, and
(c) may not be amended without the written consent of both the Company and the
Grantee.  No contract or right of employment shall be implied by this Agreement,
nor shall this Agreement interfere with or restrict in any way the rights of the
Grantee’s employer to discharge the Grantee at any time for any reason
whatsoever, with or without cause.  The terms and provisions of this Agreement
shall constitute an instruction by the Grantee with respect to any
uncertificated Performance-Based Shares.


This Award along with all other Awards received by the Grantee (including any
proceeds, gains or other economic benefit actually or constructively received by
the Grantee upon any receipt or exercise of any Award) shall be subject to the
provisions of the Company’s claw-back policy as set forth in Section 10 of the
Company’s Code of Business Conduct and Ethics (as amended from time to time)
including any amendments of such claw-back policy adopted to comply with the
requirements of the Dodd-Frank Wall Street Reform and Consumer Protection Act
and any rules or regulations promulgated thereunder.
 
 
3

--------------------------------------------------------------------------------

 
 
EXECUTION PAGE OF RESTRICTED STOCK AWARD AGREEMENT


10.           Certain Additional Information.  This Section 10 sets forth
certain information referred to in Section 3 of this Agreement.
 
Performance-Based Award Vesting Schedule
EBITDA
3/1/15 – 3/3/18
(FY16 – FY18)
Percent of Target
Performance-Based Shares
Vested
Less than $__________
0%
*$__________ - $__________
50%
*$__________ - $__________
70%
*$__________ - $__________
80%
*$__________ - $__________
90%
*$__________ - $__________
100%
*$__________ - $__________
110%
*$__________ - $__________
120%
*$__________ - $__________
140%
*$__________ - $__________
160%
*$__________ - $__________
180%
              *$__________ - $
200%



*Vesting of shares between the minimum and maximum EBITDA targets in each band
shall be interpolated.  For example, if EBITDA is $__________, then 95% of the
Target Performance-Based Shares would vest.  If EBITDA is $__________ then 106%
of the Target Performance-Based Shares would vest.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.



COMPANY:  
GRANTEE:
                Pier 1 Imports, Inc.                                 By:
 
       
Alexander W. Smith
         
President and CEO
             
Address:
                                                                               
               Email:                       SS#:    

 
 
4